ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant urges error on our part in disposing of his bill of exception No. 2. The record has been re-examined. We have carefully gone over the testimony of state witness Fletcher Green and fail to find therein the statement set out in said bill of exception as objectionable to appellant, — but we do find the statement quoted in the opinion of Judge Christian in passing on this bill. No language of witness Green is quoted in the bill as same appears in the record. If in the preparation of said bill appellant intended to set out the substance of the statement quoted by Judge Christian in his opinion, we observe that the exact language of said witness as quoted, would be of wholly different legal import from the statement in the bill of exception, and would furnish no ground for any claim that such statement was but the conclusion of Green. However, if we give effect to the holding that in case of conflict between a statement of facts and a bill of exception, the latter must control, — we would still be compelled to hold the complaint of appellant not sufficient to call for reversal for the reason, in addition to what we set out in our former opinion, that there can be no possible injury to appellant because the same testimony appears in another part of the record admitted without objection. We note that upon cross-examination of witness Green by appellant he said as follows:
“Allen was trying to get back and Aaron grabbed him. Yes, sir, Aaron had hold of Allen’s leg; Clifton and his wife both had hold of him, and he was trying to get back to the boy. * * * Yes, Truman was cut before that but he was trying to get back to him; Allen was trying to get back.”
It being thus apparent that appellant’s counsel brought out from the witness Green, without any sort of objection, the identical expression of the witness’ opinion that appellant “was trying to get back” to deceased, which the bill asserts was admitted over objection, the rule stated in our former opinion applies. Cases applicable are cited in Machado v. State, 112 Texas Crim. Rep., 540.
*472As to the admission of the dying declaration of deceased, we observe that it is not contradicted that appellant cut deceased. It is shown that the knife used penetrated the lung. Deceased was taken to a sanitarium. The doctor who treated him swore that the knife wound was the proximate cause of death, and that deceased would have died even under proper treatment. Death came the twelfth day after the cutting. While in the sanitarium, the exact date not appearing, deceased talking to his mother said that he would never get well, and told how the cutting occurred.
In renewing the complaint of our upholding the trial court’s admission of such dying declaration, appellant cites Hale v. State, 16 S. W. (2d) 1068; Walker v. State, 206 S. W., 96; Ex parte Meyer, 33 Texas Crim. Rep., 204; Irvy v. State, 7 S. W., 705, and Ledbetter v. State, 5 S. W., 226. These have been examined. In Hale’s case the proof of belief by the injured man that he would die from the injury rested only on his statement after he was hurt, — that he did not think he could stand it much longer. In Walker’s case a man shot in September, made a statement in November, and died in December six or seven weeks after making the statement. It was shown that during his illness and after the injury deceased several times thought he was going to get well. The witness by whom the state attempted to lay its predicate for the admission of the dying declaration, testified that before the statement was made “Deceased thought he was going to die.” Just why witness thought deceased thought he was going to die, or when he thought he was going to die, does not appear from the opinion. Discussing the sufficiency of this as a predicate for the admission of the declaration, Judge Davidson says:
“It is a certainty that he would, die at some time, whether from this wound or other cause, but that fact would not justify the introduction of the dying declaration under the circumstances here detailed. He must believe at the time he makes the statement that he is going to die, and die by reason of the wound inflicted, and that he could not recover from it.”
This is a sound declaration of law. Death is certain, which fact is known to liars and perjurers, as well as men of truth and veracity. It is the belief of impending death as the result of an injury, the wrongfulness of which lies at the root of the prosecution, which determines the admissibility of a statement offered as a dying declaration. We do not think the authorities cited by appellant hold contrary to what we said in our former opinion. In the case at bar the man who was cut, and in a hos*473pital as a result of said injury, and a few days before his death, said: “I wont ever get well.” We have no doubt of the admissibility of the declaration. The other concomitants of a dying declaration were sufficiently shown.
The motion for rehearing will be overruled.

Overruled.